DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This Office action is in response to correspondence dated August 24, 2022.
Claims 1-8, 10-12, 14, 16-18, and 20 have been amended.  Claims 1-20 are pending and have been examined.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1 and 11 were amended to state, "maintaining a training data set comprising feedback data indicating outcomes of previous purchases of the at least one of available attention-related resources and at least one of: facility parameters …"
"training an artificial intelligence…based on the feedback data of the training data set"  
Examiner has reviewed the paragraphs supplied by Applicant on page 16 of the remarks and has not found support for a training data set that has feedback data indicated outcomes of previous purchases and at least one of another set of data (of the list recited by Applicant), the data being listed in the claim.  Applicant supplied individual paragraphs and additionally, in referring to paragraphs 1195-1240, refers to over 237 pages of the PGPUB.  However, in reviewing the paragraphs as well as a search through the text, the specific limitation of outcomes of pervious purchases in the training data set, and at least one of, the other data, which data in combination is then used to train an artificial intelligence, was not found in the original disclosure.  Moreover, this is specifically the amendment that Applicant has cited as overcoming the prior art of record, see remarks pp. 16-17. Therefore, Applicant has recited new matter. 
Claims 2-10 are rejected for being dependent on claim 1.  Claims 2-20 are rejected for being dependent on claim 11.  
Therefore, claims 1-20 are rejected under 35 USC 112.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
	The claim(s) recite(s) 
	interpret a plurality of available attention- related resources on an attention market; aggregate data from a data source comprising an external data source or an internal data source, the data source comprising data related to at least one of the plurality of available attention-related resources and to a fleet of machines, each having a core task including a production task including producing at least one physical resource; configure a purchase of the at least one of the plurality of available attention-related resources, the configuring the purchase comprising: maintaining a training data set comprising feedback data indicating outcomes of previous purchases of the at least one of the plurality of available attention-related resources and at least one of: facility parameters of the fleet of machines producing the at least one physical resource, yield of the at least one physical resource produced by the fleet of machines, profitability of the at least one physical resource produced by the fleet of machines, optimization of business objectives for the at least one physical resource produced by of the fleet of machines, satisfaction of users of the fleet of machines producing the at least one physical resource, or satisfaction of operators of the fleet of machines producing the at least one physical resource; and [improving], based on the feedback data of the training data set, a forward market price of the at least one of the plurality of available attention-related resources; and identify a timing of the configured purchase, at least one of the configuration or the timing being at least partially based on the aggregated data; and AMENDMENT AND RESPONSE UNDER 37 C.F.R. § 1.111Page 7 of 19Serial Number: 16/696,452Dkt: SFTX-0004-U01-C03Filing Date: Nov 26, 2019an attention acquisition circuit structured to automatically solicit, in response to the identified timing and the self-adjusted forward market price of the at least one of the plurality of available attention-related resources, the configured purchase of the at least one of the plurality of available attention-related resources in a forward market for the at least one of the plurality of available attention-related resources.
	Claim 11 recites the following abstract idea:
	A method, comprising: interpreting a plurality of available attention-related resources on an attention market; aggregating data from a data source comprising one of an external data source or an internal data source, the data source comprising data related to one of the plurality of available attention-related resources and to a fleet of machines, each having a core task including a production task including producing at least one physical resource; configuring a purchase of the one of the plurality of attention-related resources in response to the aggregated data, the configuring the purchase comprising: maintaining a training data set comprising feedback data indicating outcomes of previous purchases of the at least one of the plurality of available attention-related resources and at least one of: facility parameters of the fleet of machines producing the at least one physical resource, yield of the at least one physical resource produced by the fleet of machines, profitability of the at least one physical resource produced by the fleet of machines, optimization of business objectives for the at least one physical resource produced by of the fleet of machines, satisfaction of users of the fleet of machines producing the at least one physical resource, or satisfaction of operators of the fleet of machines producing the at least one physical resource; and  [improving] based on the feedback data of the training data set, a forward market price of the one of the plurality of available attention-related resources;  identifying a timing of the configured purchase; and automatically soliciting the configured purchase of the one of the plurality of attention- related resources on a forward market for the one of the plurality of attention-related resources, based on  the identified timing of the configured purchase and the self- adjusted forward market price of the at least one of the plurality of available attention-related resources.
	The claims recite an abstract idea because the steps of using information to solicit a purchase of a resource (including an attention related resource), and improving the price, are the steps of a commercial interaction, which is a certain method of organizing human activity.  Therefore, the steps recite an abstract idea.  
	The claims recite the following additional elements:
Claim 1: 
	A transaction-enabled platform, comprising
	an attention market access circuit 
	a data aggregation circuit 
	an expert system circuit
	training an artificial intelligence, comprising iteratively self-adjusting, 
Claim 11:
	training an artificial intelligence, comprising iteratively self-adjusting,
	This judicial exception is not integrated into a practical application. The additional
elements listed above are recited at a high level of generality and are elements that
amount to no more than mere instructions to apply the exception using a generic
computer step or component. The generic computing steps are training an artificial intelligence, comprising iteratively self-adjusting; the components are a platform and circuits. Mere instructions to apply an exception using a generic computer
component cannot provide an inventive concept. These elements both alone and in
combination are generic computing steps and components operating in their ordinary
capacity, which does not integrate the abstract idea into a practical application.
	The artificial intelligence which comprises iteratively self-adjusting is an applied use of artificial intelligence, a generic computing component or step. This is because
artificial intelligence, being used in its ordinary capacity, is both trained and used to
adaptively improve elements. This is distinguished from Example 39 of the 2019 PEG
which improved the specific neural networking of facial detection itself. Therefore, these
elements are instructions to apply computers and artificial intelligence to an abstract idea.
	Because of this, the claims are directed to the abstract idea identified above.
	The claim(s) does/do not include additional elements that are sufficient to amount
to significantly more than the judicial exception because, per the rationale in Prong 2
(the practical application step), above, the same rationale is carried over for Step 2B.
Therefore, the additional elements, both alone and in combination, are not significantly
more than the abstract idea.
	Claims 2-10 and 12-20 further define the abstract idea with limitations concerning data sources, purchases of resources, and costs.  Additional elements including circuits are generic computing elements which are applied to the abstract idea.  In claims 10 and 20, the resource being a bot, crawler, or dialog manager are further data sources that are a part of the abstract idea.
	Therefore, claims 1-20 are rejected under 35 USC 101.
Response to Arguments
	Double Patenting
	The double patenting rejection is withdrawn due to amendment distinguishing the claims from the reference application 16/696,466.  
	35 USC 101
	Applicant's arguments are unpersuasive because, unlike Example 39, the machine learning/artificial intelligence elements are applied.  Example 39 is distinguished because as explained, previous facial detection technologies were ineffective, and the recitations in Example 39 provide for a robust facial detection.  Further, the steps in Example 39 not only use a neural network, but include specific steps that counter the introduction of false positives when classifying non-facial images.  
	Applicant has no similar support for specific artificial intelligence/machine learning steps which provide a technological solution to a technological problem.  Applicant's arguments amount to relating a recitation of artificial intelligence in the amendments ("features similar") to the fact that artificial intelligence is recited in Example 39, but apart from this there is no similarity argued by Applicant.  Therefore, this is not persuasive and the 101 rejection is maintained.
	35 USC 102/3
	Applicant's amendments and arguments are persuasive for claims 1 and 11, and the prior art rejection is withdrawn.  Burdick does not teach the data source comprising data related to at least one of the plurality of available attention-related resources and to a fleet of machines, each having a core task including a production task including at least one physical resource…maintaining a training data set comprising feedback data indicating outcomes of previous purchases of the at least one of the plurality of available attention-related resources and at least one of: facility parameters of the fleet of machines producing the at least one physical resource, yield of the at least one physical resource produced by the fleet of machines, profitability of the at least one physical resource produced by the fleet of machines, optimization of business objectives for the at least one physical resource produced by of the fleet of machines, satisfaction of users of the fleet of machines producing the at least one physical resource, or satisfaction of operators of the fleet of machines producing the at least one physical resource; and training an artificial intelligence, comprising iteratively self-adjusting, based on the feedback data of the training data set, a forward market price of the at least one of the plurality of available attention-related resources; and identify a timing of the configured purchase, at least one of the configuration or the timing being at least partially based on the aggregated data; and an attention acquisition circuit structured to automatically solicit, in response to the identified timing and the self-adjusted forward market price of the at least one of the plurality of available attention-related resources.  
	A further search has not shown prior art which teaches these limitations.  Therefore, the prior art rejections are withdrawn.
Prior Art Considered Relevant
	The following prior art is considered relevant to Applicant's rejection:
	Barclay WO 2009/039500 A1, teaches in pars 060-063 that energy consumption data and facility condition data is used to produce a model to make energy efficiency.  A In par 067 renewable energy credits are a part of the energy savings that are computed.  
	Sayyar-Rodsari et al., US PGPUB 2011/0106277 A1, teaches a model which takes inputs of a process plant and uses outputs to determine errors and train the model.  Par 028.  This optimizes the plant process.  See par 014.  	
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD W. CRANDALL whose telephone number is (313)446-6562. The examiner can normally be reached M - F, 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on (571) 270-1833. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RICHARD W. CRANDALL/           Examiner, Art Unit 3689